[exhibit104001.jpg]
EXHIBIT 10.4 BENEFICIAL MUTUAL SAVINGS BANK ELECTIVE DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2012



--------------------------------------------------------------------------------



 
[exhibit104002.jpg]
BENEFICIAL MUTUAL SAVINGS BANK ELECTIVE DEFERRED COMPENSATION PLAN TABLE OF
CONTENTS Page ARTICLE I PURPOSE 1 ARTICLE II DEFINITIONS 2 2.1 401(k) Plan 2 2.2
Basic Contributions 2 2.3 Beneficiary 2 2.4 Board 2 2.5 Code 2 2.6 Committee 2
2.7 Compensation 2 2.8 Deferred Compensation 2 2.9 Deferred Compensation Account
2 2.10 Deferred Compensation Agreement 3 2.11 Disability Retirement 3 2.12 Early
Retirement 3 2.13 Effective Date 3 2.14 Eligible Employee 3 2.15 Employee 3 2.16
Employer 3 2.17 Employer Matching Contributions 3 2.18 Employer Profit Sharing
Contributions 3 2.19 Entry Date 3 2.20 Hour of Service 3



--------------------------------------------------------------------------------



 
[exhibit104003.jpg]
2.21 Late Retirement 3 2.22 Matching Contribution 4 2.23 Normal Retirement 4
2.24 Participant 4 2.25 Plan Benefit 4 2.26 Plan Year 4 2.27 Profit Sharing
Contribution 4 2.28 Salary Reduction Contributions 4 2.29 Separation from
Service 4 2.30 Specified Employee 4 2.31 Trust 4 ARTICLE III ELIGIBILITY AND
PARTICIPATION 4 3.1 Eligibility 4 i



--------------------------------------------------------------------------------



 
[exhibit104004.jpg]
3.2 Participation 5 3.3 Deferred Compensation Agreements 5 3.4 Performance-Based
Compensation 5 ARTICLE IV DEFERRED COMPENSATION ACCOUNT 5 4.1 Deferred
Compensation 5 4.2 Employer Matching Contributions 5 4.3 Employer Profit Sharing
Contributions 6 4.4 Vesting 6 4.5 Participant-Directed Investment Options 6 4.6
Statement of Account 6 ARTICLE V PLAN DISTRIBUTIONS 7 5.1 Termination Benefits 7
5.2 Retirement and Disability Benefits 7 5.3 Death Benefits 7 5.4 Unforeseeable
Emergency Distributions 7 5.5 Election of Form of Benefit Payment 8 5.6
Distribution Elections 8 5.7 Form of Benefit Payments 9 5.8 Withholding for
Payroll Taxes 9 5.9 Commencement of Payments 9 5.10 Payment to Guardian 9 5.11
Transition Distribution Elections 9 5.12 Distributions to Specified Employees 10
5.13 Cashouts 10



--------------------------------------------------------------------------------



 
[exhibit104005.jpg]
5.14 Separation from Service Prior to 2009 10 ARTICLE VI ~Heading 1~ BENEFICIARY
DESIGNATION 10 6.1 Beneficiary Designation 10 6.2 Amendments 10 6.3 No
Beneficiary Designation 10 6.4 Effect of Payment 11 6.5 Death of Beneficiary 11
ARTICLE VII ADMINISTRATION 12 7.1 Committee 12 7.2 Agents 12 7.3 Binding Effect
of Decisions 12 7.4 Indemnity of Committee 12 ARTICLE VIII CLAIMS PROCEDURE 13
8.1 Claim 13 ii



--------------------------------------------------------------------------------



 
[exhibit104006.jpg]
8.2 Denial of Claim 13 8.3 Review of Claim 13 8.4 Final Decision 13 ARTICLE IX
AMENDMENT, MERGER AND TERMINATION OF PLAN 14 9.1 Amendment of Plan 14 9.2 Merger
of Plan 14 9.3 Termination of Plan 14 ARTICLE X MISCELLANEOUS 15 10.1 Unfunded
Plan 15 10.2 Unsecured General Creditor 15 10.3 Nonassignability 15 10.4 Not a
Contract of Employment 15 10.5 Participant Cooperation 15 10.6 Terms 15 10.7
Captions 15 10.8 Governing Law 16 10.9 Validity 16 10.10 Notice 16 10.11
Successors 16 10.12 Prohibition on Acceleration of Payments 16 iii



--------------------------------------------------------------------------------



 
[exhibit104007.jpg]
BENEFICIAL MUTUAL SAVINGS BANK ELECTIVE DEFERRED COMPENSATION PLAN AS AMENDED
AND RESTATED EFFECTIVE AS OF JANUARY 1, 2012 ARTICLE I PURPOSE The purpose of
this Elective Deferred Compensation Plan (hereinafter referred to as the “Plan”)
is to permit a select group of management or highly compensated employees of
Beneficial Mutual Savings Bank and its affiliates as described herein (the
“Employer”) to elect to defer compensation and to provide for the distribution
of benefits at the time and in the manner described herein. The Plan is designed
to allow these employees to maximize their ability to save on a tax-deferred
basis and providing such key employees those benefits that would have been
available under the Beneficial Mutual Savings Bank Employees’ Savings and Stock
Ownership Plan but have been curtailed by application of - - (a) the limitation
on elective deferral contributions under the Plan or under Section 402(g) of the
Code; (b) the limitation on compensation taken into account under a qualified
plan under Section 401(a)(17) of the Code; (c) the limitation on annual
additions to qualified retirement plans under Section 415(c) of the Code; and
(d) the nondiscrimination testing requirements under Section 401(k) and (m) of
the Code. The Plan is intended to constitute a nonqualified deferred retirement
plan which, in accordance with ERISA §§ 201(2), 301(a)(3) and 401(a)(1), is
“unfunded and maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.” This Plan was amended and restated, effective as of January 1, 2009,
to conform to the requirements of Section 409A of the Code and the regulations
issued thereunder. This Plan is hereby further amended and restated, effective
as of January 1, 2012, to allow for greater flexibility with respect to
non-elective contributions made by the Employer on behalf of participating
employees. This amended and restated Plan shall apply to amounts deferred
(including earnings thereon) by a Participant after December 31, 2004. Amounts
deferred by a Participant prior to January 1, 2005, including earnings thereon,
shall be governed by the terms of the Plan in effect on December 31, 2004. 1



--------------------------------------------------------------------------------



 
[exhibit104008.jpg]
ARTICLE II DEFINITIONS For the purposes of this Plan, the following words and
phrases shall have the meanings indicated, unless the context clearly indicates
otherwise: 2.1 401(k) Plan. “401(k) Plan” means the Beneficial Mutual Savings
Bank Employees’ Savings and Stock Ownership Plan, as sponsored by Beneficial
Mutual Savings Bank, or any successor plan thereto providing a cash or deferred
arrangement described in Section 401(k) of the Code in which the Participants in
this Plan also participate and which is sponsored by the Employer. 2.2 Basic
Contributions. “Basic Contributions” shall have the same meaning as the
definition of the term in the 401(k) Plan. 2.3 Beneficiary. “Beneficiary” means
the person, persons, or entity designated by the Participant to receive any
amounts payable from the Participant’s Deferred Compensation Account after the
Participant’s death. 2.4 Board. “Board” means the Board of Trustees of
Beneficial Mutual Savings Bank. 2.5 Code. “Code” means the Internal Revenue Code
of 1986, as amended from time to time. 2.6 Committee. “Committee” means those
individuals appointed by Beneficial Mutual Savings Bank to administer this Plan.
2.7 Compensation. “Compensation” means the total compensation paid by the
Employer to a Participant during the Plan Year, including bonuses and amounts
not includable in income by reason of a Participant’s agreement to defer
Compensation under the terms of this Plan or a Participant’s election under a
cash or deferred arrangement under Section 401(k) of the Code or a cafeteria
plan described in Section 125 of the Code. 2.8 Deferred Compensation. “Deferred
Compensation” means the amount of Compensation not yet earned which the
Participant and the Employer mutually agree shall be deferred pursuant to a
Deferred Compensation Agreement in accordance with the provisions of this Plan.
2.9 Deferred Compensation Account. “Deferred Compensation Account” means the
individual account maintained in a Rabbi Trust established and maintained by the
Employer to which Deferred Compensation, Employer Matching Contributions and
Employer Profit Sharing Contributions for each Participant are credited, and to
which interest, dividends, and investment gains are added to the account and the
amount of any distributions, investment loses, and expenses are deducted from
the account. 2



--------------------------------------------------------------------------------



 
[exhibit104009.jpg]
2.10 Deferred Compensation Agreement. “Deferred Compensation Agreement” means
the agreement between the Employer and the Employee to defer Compensation under
the terms of the Plan. 2.11 Disability Retirement. “Disability Retirement” means
that the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Employer. 2.12 Early
Retirement. “Early Retirement” means retirement from service with the Employer
which becomes effective on the first day of the month immediately following the
Plan Year quarter during which the Participant attains age 55. 2.13 Effective
Date. “Effective Date” of this amended and restated Plan means January 1, 2012.
The Effective Date of the original Plan was October 1, 1996. 2.14 Eligible
Employee. “Eligible Employee” means a highly compensated employee or a select
member of management who the Compensation Committee of the Board of Directors of
Beneficial Mutual Bancorp, Inc. determines is eligible to participate in the
Plan. 2.15 Employee. “Employee” means an individual employed as a common law
employee of the Employer. 2.16 Employer. “Employer” means Beneficial Mutual
Savings Bank, having its principal place of business in the Commonwealth of
Pennsylvania including all members of the controlled group of corporations or
trades or businesses under common control as defined under Code Section 414(b)
and (c) respectively, or any successors to the business thereof. 2.17 Employer
Matching Contributions. “Employer Matching Contribution” means the
contributions, if any, that are credited to the Participant’s Deferred
Compensation Account in accordance with the matching contribution provisions of
the Plan. 2.18 Employer Profit Sharing Contributions. “Employer Profit Sharing
Contributions” means the contributions, if any, that are credited to the
Participant’s Deferred Compensation Account in accordance with the profit
sharing contribution provisions of the Plan. 2.19 Entry Date. “Entry Date” means
the date on which an Employee becomes an Eligible Employee. 2.20 Hour of
Service. “Hour of Service” shall have the same meaning as the definition of the
term in the 401(k) Plan. 2.21 Late Retirement. “Late Retirement” means
retirement from service with the Employer after the Participant has attained age
65 which becomes effective on the first 3



--------------------------------------------------------------------------------



 
[exhibit104010.jpg]
day of the month immediately following the Plan Year quarter during which the
Participant retires from service with the Employer. 2.22 Matching Contribution.
“Matching Contribution” (but not “Employer Matching Contribution”) shall have
the same meaning as the definition of the term in the 401(k) Plan. 2.23 Normal
Retirement. “Normal Retirement” means retirement from service with the Employer
which becomes effective on the first day of the month immediately following the
Plan Year quarter during which the Participant attains age 65. 2.24 Participant.
“Participant” means any individual who is participating or has participated in
this Plan. 2.25 Plan Benefit. “Plan Benefit” means the benefit payable to a
Participant as determined in accordance with the provisions of this Plan. 2.26
Plan Year. “Plan Year” means the twelve (12) consecutive month period beginning
January 1 and ending December 31. 2.27 Profit Sharing Contribution. “Profit
Sharing Contribution” (but not “Employer Profit Sharing Contribution”) shall
have the same meaning as the definition of the term in the 401(k) Plan. 2.28
Salary Reduction Contributions. “Salary Reduction Contribution” shall have the
same meaning as the definition of the term in the 401(k) Plan. 2.29 Separation
from Service. “Separation from Service” or “Separates from Service” means the
severance of a Participant’s employment as determined in accordance with Section
409A of the Code. 2.30 Specified Employee. “Specified Employee” means an
Employee who, as of the date of the Employee’s Separation from Service is a key
employee (as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof) of the Employer, but only if any stock of the Employer is
publicly-traded on an established securities market or otherwise. 2.31 Trust.
“Trust” means the Rabbi Trust established and maintained by the Employer for the
purpose of accepting contributions under the Plan and to which interest,
dividends, and investment gains are added and from which the amount of any
distributions, investment losses, and expenses are deducted. ARTICLE III
ELIGIBILITY AND PARTICIPATION 3.1 Eligibility. Participation in this Plan is
limited to those Employees who are Eligible Employees. 4



--------------------------------------------------------------------------------



 
[exhibit104011.jpg]
3.2 Participation. Participation in the Plan shall commence on the date that an
Eligible Employee executes a Deferred Compensation Agreement in the form and
manner described in Section 3.3 or, if later, the date as of which the Employer
first determines that an Employer Matching Contribution or an Employer Profit
Sharing Contribution shall be credited to the Eligible Employee’s Deferred
Compensation Account. In the first Plan Year in which an Employee becomes an
Eligible Employee, the Eligible Employee may execute a Deferred Compensation
Agreement with respect to Compensation paid for services to be performed in that
Plan Year subsequent to execution of that Agreement provided that the Deferred
Compensation Agreement is executed within 30 days after the date that the
Employee became an Eligible Employee. In all other instances, Deferred
Compensation Agreements shall be executed before the beginning of the Plan Year
in which the Compensation is payable. Participation in this Plan is not
predicated on participation in the 401(k) Plan. 3.3 Deferred Compensation
Agreements. A Deferred Compensation Agreement shall be effective as of the first
day of the payroll period beginning immediately following the first day of the
Plan Year or the first day of the payroll period beginning immediately following
the Entry Date. A Deferred Compensation Agreement will remain in effect for the
initial Plan Year and each Plan Year thereafter. A Deferred Compensation
Agreement may not be changed with respect to the Plan Year. Any modification or
revocation of a Deferred Compensation Agreement shall only be effective
beginning with the Plan Year following the Plan Year in which the modification
or revocation is made. 3.4 Performance-Based Compensation. In the case of any
performance-based compensation, within the meaning of Section 409A of the Code,
that is based upon a performance period of at least 12 months, an Eligible
Employee may make a separate Deferred Compensation Agreement with respect to
such compensation no later than the date that is six months before the end of
the performance period, provided that the Eligible Employee performs services
continuously from a date no later than the date upon which the performance
criteria are established through a date no earlier than the Deferred
Compensation Agreement with respect with such compensation. In no event shall a
Deferred Compensation Agreement be effective with respect to performance-based
compensation if it made after such compensation has become substantially certain
to be paid and readily accertainable. ARTICLE IV DEFERRED COMPENSATION ACCOUNT
4.1 Deferred Compensation. The amount of Compensation that a Participant elects
to defer pursuant to a properly executed Deferred Compensation Agreement shall
be made by payroll deduction and credited to the Participant’s Deferred
Compensation Account as the non-deferred compensation becomes payable. 4.2
Employer Matching Contributions. For each Plan Year, the Employer will
contribute an Employer Matching Contribution on behalf of each Participant who
is employed by the Employer on the last day of the Plan Year and has completed
at least 5



--------------------------------------------------------------------------------



 
[exhibit104012.jpg]
1,000 Hours of Service during the Plan Year in an amount equal to the excess of
(a) the maximum Matching Contribution which could have been allocated to the
Participant under the 401(k) Plan, without regard to the level of the
Participant’s Salary Reduction Contributions to the 401(k) Plan for the Plan
Year, but for the limitations set forth in Sections 401(a)(17), 401(k), 401(m)
and 415(c) of the Code, over (b) the maximum Matching Contribution which could
have been allocated to the Participant under the 401(k) Plan, without regard to
the level of the Participant’s Salary Reduction Contributions to the 401(k)
Plan. The amount of such Employer Matching Contribution will be credited to the
Participant’s Deferred Compensation Account. 4.3 Employer Profit Sharing
Contributions. For each Plan Year, the Employer will contribute an Employer
Profit Sharing Contribution on behalf of each Participant who is employed by the
Employer on the last day of the Plan Year and has completed at least 1,000 Hours
of Service during the Plan Year in an amount equal to the excess of (a) the sum
of the Basic Contribution and Profit Sharing Contribution which would have been
allocated to the Participant under the 401(k) Plan but for the limitations set
forth in Sections 401(a)(17) and 415(c) of the Code, over (b) the sum of the
Basic Contribution and Profit Sharing Contribution actually allocated to the
Participant under the 401(k) Plan for the Plan Year. The amount of such Employer
Profit Sharing Contribution will be credited to the Participant’s Deferred
Compensation Account. 4.4 Vesting. A Participant will always be 100% vested in
the account balance of his Deferred Compensation Account. However, all funds
placed in the Rabbi Trust by the Employer will still be subject to the claims of
the Employer’s creditors. Participants have no beneficial ownership in or
preferred claim on their Deferred Compensation Accounts until actual payment.
The rights of Participants are those of an unsecured general creditor of the
Employer as described in Section 10.2 of this Plan. 4.5 Participant-Directed
Investment Options. Each Participant shall have the opportunity to direct the
investment of his Deferred Compensation Account among the investment options
selected by the Committee in multiples of 1%. Transfers among investment options
may be made on a quarterly basis throughout the Plan Year, to be effective as
soon as administratively feasible. The right to direct investment options shall
in no way be interpreted to give the Participant any greater claim to those
funds so directed than that which has been granted to the Participant by the
terms of this Plan and, specifically, Section 4.4 above. 4.6 Statement of
Account. The Committee shall submit to each Participant, within thirty (30) days
after the close of each calendar quarter and at such other time as determined by
the Committee, a statement setting forth the balance to the credit of the
Deferred Compensation Account maintained for a Participant. 6



--------------------------------------------------------------------------------



 
[exhibit104013.jpg]
ARTICLE V PLAN DISTRIBUTIONS 5.1 Termination Benefits. The Employer shall pay a
Plan Benefit equal to the amount of the Participant’s Deferred Compensation
Account to each Participant who Separates from Service prior to Early
Retirement. Except as provided in Section 5.12, the Plan Benefit shall be paid
in a lump sum as soon as practicable following the Participant’s Separation from
Service, but not later than the last day of the calendar year in which the
Participant Separates from Service or, if later, by the 15th day of the third
calendar month following the Participant’s Separation from Service. A
Participant shall not be permitted, directly or indirectly, to designate the
taxable year of the payment. 5.2 Retirement and Disability Benefits. The
Employer shall pay a Plan Benefit equal to the amount of the Participant’s
Deferred Compensation Account to each Participant who Separates from Service on
account of Disability, Early, Normal, or Late Retirement in accordance with this
Article V. 5.3 Death Benefits. Upon the death of a Participant, the Employer
shall pay to the Participant’s Beneficiary an amount determined as follows: (a)
If the Participant dies after Separation from Service with the Employer, the
amount payable shall be equal to the remaining unpaid balance of the
Participant’s Deferred Compensation Account. Benefits shall be paid in a lump
sum to his Beneficiary, except as otherwise elected by the Participant in
accordance with this Article V. (b) If the Participant dies prior to Separation
from Service with the Employer, the amount payable shall be the Participant’s
Deferred Compensation Account balance at the time death occurs. Prior to his
death, a Participant may elect, in accordance with Section 5.6, that death
benefits be paid to his Beneficiary in a form described in Section 5.7. If the
Participant does not elect a form of payment, benefits shall be paid in a lump
sum to his Beneficiary. 5.4 Unforeseeable Emergency Distributions. Upon a
finding that a Participant has suffered an unforeseeable emergency, the
Committee may, in its sole discretion, allow a distribution from the
Participant’s Deferred Compensation Account prior to the time specified for
payment of benefits under the Plan. An “unforeseeable emergency” is a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, Beneficiary or dependent (as defined
in Section 152 of the Code without regard to Section 152(b)(1), (b)(2) and
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage not otherwise covered by insurance); or
other similar or unforeseeable circumstances arising as a result of events
beyond the control of the Participant. A distribution on account of an
unforeseeable emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the 7



--------------------------------------------------------------------------------



 
[exhibit104014.jpg]
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan. A
distribution because of an unforeseeable emergency must be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state, local or foreign income taxes or penalties
reasonably anticipated to result from the distribution). Following an emergency
distribution, a Participant’s Deferred Compensation Agreement will be canceled
and no further Compensation may be deferred for the remainder of the Plan Year.
5.5 Election of Form of Benefit Payment. With respect to a Participant who
retires at Early, Normal or Late Retirement, Plan Benefits shall be paid in one
of the forms provided in Paragraph 5.7 as elected by the Participant in
accordance with Sections 5.6 or 5.11. A Participant who fails to elect the form
of benefit payment shall be deemed to have elected a Plan Benefit in the form of
a lump-sum payment. The Participant’s form of benefit election shall be
irrevocable, unless the Participant changes his election in accordance with
Section 5.6. With respect to a Participant who Separates from Service prior to
Early, Normal or Late Retirement, Plan Benefits shall be paid in a lump sum. 5.6
Distribution Elections. Except as provided in Section 5.11, a Participant shall
elect the form and time of distribution of his Plan Benefit not later than the
date by which the Participant makes his initial election to defer Compensation
under the Plan or, if later, the 30th day after the date as of which the
Employer first determines that an Employer Matching Contribution or an Employer
Profit Sharing Contribution shall be credited to the Participant’s Deferred
Compensation Account. A Participant shall be entitled to elect the form of
payment of his Plan Benefit that is payable upon the Participant’s Separation
from Service after Early, Normal or Late Retirement. A Participant may elect
that his Plan Benefit be paid in a form listed in Section 5.7. A Participant
shall also be entitled to elect the form of payment to his Beneficiary in the
event of the Participant’s death. If the Participant does not elect a form of
payment, benefits shall be paid in a lump sum. A Participant may elect to change
his distribution election provided that such election change satisfies (a)
through (c) below: (a) The election change may not take effect until at least 12
months after the date on which such election is made. (b) In the case of an
election related to a payment that is not on account of Disability or death, the
payment with respect to such election is made must be deferred for period of not
less than five years from the date such payment would otherwise have been paid
(or in the case of installment payments, five years from the date the first
installment is scheduled to be paid). (c) Any election related to a payment at a
specified time or pursuant to a fixed schedule may not be made less than 12
months prior to the date the payment is scheduled to be paid (or in the case of
installment payments, 12 months prior to the date of the first installment
scheduled to be paid). 8



--------------------------------------------------------------------------------



 
[exhibit104015.jpg]
5.7 Form of Benefit Payments. (a) Monthly installments, either (i) over the
Participant’s or Beneficiary’s life expectancy, whichever is applicable, or (ii)
over a period certain equal to the number of years specified by the Participant.
Payments that are made over a life expectancy period shall be calculated in the
same manner that is prescribed by Treasury Regulations Section 1.401(a)(9)-l
through 1.401(a)(9)-9 for determining minimum required distributions and by
using the Single Life Table set forth in Section 1.401(a)(9)-9 of the
Regulations. Payments that are made over a periodic certain shall be calculated
each Plan Year by multiplying the value of the Participant’s Deferred
Compensation Account as of the end of the prior Plan Year by a fraction, the
numerator of which is one and the denominator of which is the number of years
that remain in the period certain elected by the Participant. (b) A lump-sum
payment. 5.8 Withholding for Payroll Taxes. The Employer shall withhold from
Plan Benefits any income or employment taxes required to be withheld from a
Participant’s wages. 5.9 Commencement of Payments. Except as elected by a
Participant in accordance with Sections 5.6 or 5.11 or as provided by Section
5.12, payment of benefits shall commence as soon as practicable after the
occurrence of the distributable event for which a Participant or Beneficiary
becomes eligible to receive a Plan Benefit, but not later than the last day of
the Plan Year in which such event occurs or, if later, by the 15th day of the
third calendar month following the occurrence of such event. A Participant or a
Beneficiary shall not be permitted, directly or indirectly, to designate the
taxable year in which payments shall commence. 5.10 Payment to Guardian. If a
Plan Benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Committee may
direct payment of such Plan Benefit to the guardian, legal representative or
person having the care and custody of such minor or incompetent person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Plan
Benefit. Such distribution shall completely discharge the Committee and the
Employer from all liability with respect to such Plan Benefit. 5.11 Transition
Distribution Elections. Notwithstanding anything in the Plan to the contrary, a
Participant may make a distribution election on or before December 31, 2008,
with respect to both the time and form of payment of Plan Benefits that are
payable upon the Participant’s Early, Normal or Late Retirement or upon death.
With respect to any such election, the election may only apply to an amount that
would not otherwise be payable in 2008 and may not cause an amount to be paid in
2008 that would not otherwise be payable in 2008. Such election may specify the
form of 9



--------------------------------------------------------------------------------



 
[exhibit104016.jpg]
benefit payment in accordance with Section 5.7 as well as the timing of when
such benefit payments shall commence. 5.12 Distributions to Specified Employees.
In the case of a Participant who is a Specified Employee on the date of his
Separation from Service, no distribution shall be made to the Participant before
the date which is six months after the date of such Separation from Service,
except in the case of the Participant’s death or Disability. 5.13 Cashouts.
Notwithstanding anything in the Plan to the contrary and notwithstanding the
Participant’s distribution election, a mandatory lump sum payment shall be made
to the Participant or to his Beneficiary (in the case of the death of the
Participant) if the value of the Participant’s Plan Benefit is not greater than
the applicable dollar amount under Section 402(g)(1)(B) of the Code. A mandatory
lump sum payment shall result in the termination and liquidation of the entirety
of the Participant’s interest under the Plan, including all agreements, methods,
programs or other arrangements with respect to which the deferrals of
compensation are treated as having been deferred under a single non-qualified
deferred compensation plan under Section 1.409A-1(c)(2) of the Income Tax
Regulations. Such lump sum payment shall be made as soon as practicable after
the occurrence of the distributable event for which a Participant or Beneficiary
becomes eligible to receive a Plan Benefit, but not later than the last day of
the Plan Year in which such event occurs or, if later, by the 15th day of the
third calendar month following the occurrence of the event. A Participant or
Beneficiary shall not be permitted, directly or indirectly, to designate the
taxable year in which such payment shall be made. 5.14 Separation from Service
Prior to 2009. If a Participant separated from service prior to 2009 and has not
commenced benefits by December 31, 2008, payment of benefits shall be made in a
lump sum not later than December 31, 2009. ARTICLE VI BENEFICIARY DESIGNATION
6.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as his Beneficiary or Beneficiaries (both
primary and contingent) to whom payment under this Plan shall be paid in the
event of death prior to complete distribution of the Participant’s Plan Benefit.
Each beneficiary designation shall be in a written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime. 6.2 Amendments. Any Beneficiary designation may be
changed by a Participant without the consent of any designated Beneficiary by
the filing of a new Beneficiary Designation with the Committee. The filing of a
new Beneficiary Designation form will cancel all Beneficiary Designations
previously filed. 6.3 No Beneficiary Designation. If any Participant fails to
designate a Beneficiary in the manner provided above, or if the Beneficiary
designated by a deceased Participant predeceases the Participant, the Committee,
shall direct the Employer to distribute such 10



--------------------------------------------------------------------------------



 
[exhibit104017.jpg]
Participant’s Plan Benefit (or the balance thereof) in the following order of
priority: (a) to the Participant’s surviving spouse, if any; or (b) if the
Participant shall have no surviving spouse, then to the Participant’s surviving
children in equal shares; or (c) if the Participant shall have no surviving
spouse or children, then to the Participant’s estate; or (d) in the absence of
an estate, in accordance with the intestate statute of the Participant’s
domicile. 6.4 Effect of Payment. Payment to the Beneficiary or as provided in
Section 6.3 above, shall completely discharge Employer’s obligations under this
Plan. 6.5 Death of Beneficiary. Following commencement of payment of Plan
Benefit to the Beneficiary, if the Beneficiary dies before receiving a complete
distribution of the Plan Benefit, the Committee shall direct the Employer to
distribute the balance of such Plan Benefit in a lump sum; (a) as designated by
the Beneficiary in a written form prescribed by the Committee which is effective
only when filed with the Committee during the Beneficiary’s lifetime; or (b) if
the Beneficiary shall not have made such designation, then to the Beneficiary’s
estate. 11



--------------------------------------------------------------------------------



 
[exhibit104018.jpg]
ARTICLE VII ADMINISTRATION 7.1 Committee. This Plan shall be administered by the
Committee. Members of the Committee may be Participants under the Plan. 7.2
Agents. The Committee may appoint an individual to be the Committee’s agent with
respect to the day-to-day administration of the Plan. In addition, the Committee
may, from time to time, employ other agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Employer. 7.3 Binding Effect of Decisions. The
decision or action of the Committee with respect to any question arising out of
or in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final and
binding upon all persons having any interest in the Plan. 7.4 Indemnity of
Committee. The Employer shall indemnify and hold harmless each of the members of
the Committee against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to this Plan, except in
the case of gross negligence or willful misconduct by such members of the
Committee. 12



--------------------------------------------------------------------------------



 
[exhibit104019.jpg]
ARTICLE VIII CLAIMS PROCEDURE 8.1 Claim. Any person claiming a Plan Benefit
shall present the request in writing to the Committee which shall respond in
writing as soon as practicable. 8.2 Denial of Claim. If the claim is denied, the
written notice of denial shall be made within ninety (90) days of the date of
receipt of such claim or request by the Committee and shall state: (a) The
reason for denial, with specific reference to the Plan provisions on which the
denial is based. (b) A description of any additional material or information
required and an explanation of why it is necessary. (c) An explanation of the
Plan’s claim review procedure. 8.3 Review of Claim. Any person whose claim or
request is denied or who has not received a response within ninety (90) days may
request review by notice given in writing to the Committee within sixty (60)
days of receiving a response or one hundred fifty (150) days from the date the
claim was received by the Committee. The claim or request shall be reviewed by
the Committee who may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing. 8.4 Final Decision. The
decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of a request for review. If an extension of time is required
for a hearing or other special circumstances, the claimant shall be notified and
the time for the extension shall be limited to one hundred twenty (120) days
after the Committee’s receipt of a request for review. The decision shall be in
writing and shall state the reasons and relevant Plan provisions. All decisions
on review shall be final and bind all parties concerned. 13



--------------------------------------------------------------------------------



 
[exhibit104020.jpg]
ARTICLE IX AMENDMENT, MERGER AND TERMINATION OF PLAN 9.1 Amendment of Plan. The
Board may at any time amend the Plan in whole or in part, provided, however,
that no amendment shall be effective to decrease or restrict any Deferred
Compensation Account maintained pursuant to any existing Deferred Compensation
Agreement under the Plan. 9.2 Merger of Plan. The Board may at any time merge
the Plan and its related Trust into another non- qualified plan maintained by
the Employer or any member of a controlled group of corporations or trades or
businesses under common control as defined in Code Section 414(b) or (c),
respectively. 9.3 Termination of Plan. The Board may at any time terminate the
Plan if in its judgment, the tax, accounting, or other effects of the
continuance of the Plan, or potential payments thereunder would not be in the
best interests of the Employer, provided that the termination and liquidation of
the Plan occur in accordance with the requirements of Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A), (B), (C) or (D), as applicable, in which case the
value of each Participant’s Deferred Compensation Account shall be paid to him
or her (or his or her Beneficiary, if applicable) in a single lump sum. 14



--------------------------------------------------------------------------------



 
[exhibit104021.jpg]
ARTICLE X MISCELLANEOUS 10.1 Unfunded Plan. This Plan is intended to be an
unfunded plan that is maintained primarily to provide deferred compensation
benefits for a select group of management employees or highly compensated
employees. This Plan is not intended to create an investment contract, but to
provide tax deferral opportunities and retirement benefits to Eligible Employees
who have elected to participate in the Plan. 10.2 Unsecured General Creditor.
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of Employer to pay money in the future. Under the provisions
of this Plan, Participants’ rights will be those of unsecured general creditors
of the Employer. 10.3 Nonassignability. Neither a Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are expressly declared to be unassignable and nontransferable. No
part of the amounts payable shall, prior to actual payment, be subject to
seizure or separation for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or an other
person’s bankruptcy or insolvency. 10.4 Not a Contract of Employment. The terms
and conditions of this Plan shall not be deemed to constitute a contract of
employment between the Employer and the Participant, and the Participant (or the
Participant’s Beneficiary) shall have no rights against the Employer except as
may otherwise be specifically provided herein. Moreover, nothing in this Plan
shall be deemed to give a Participant the right to be retained in the service of
the Employer or to interfere with the right of the Employer to discipline or
discharge the Participant at any time. 10.5 Participant Cooperation. A
Participant will cooperate with the Employer by furnishing any and all
information requested by the Employer in order to facilitate the payment of
benefits hereunder and such other action as may be requested by the Employer.
10.6 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. 10.7
Captions. The captions of articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions. 15



--------------------------------------------------------------------------------



 
[exhibit104022.jpg]
10.8 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the Commonwealth of Pennsylvania. 10.9
Validity. In case any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein. 10.10 Notice. Any notice
or filing required or permitted to be given to the Committee under the Plan
shall be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to any member of the Committee or the President of the Employer.
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of three (3) days following the date shown on the postmark or
on the receipt for registration or certification. 10.11 Successors. The
provisions of this Plan shall bind and inure to the benefit of the Employer and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Employer, and successors of any such corporation or
other business entity. 10.12 Prohibition on Acceleration of Payments. Except as
provided by Section 409A of the Code and the regulations thereunder, the Plan
shall not permit the acceleration of the time or schedule of any payment or
amount scheduled to be paid pursuant to the terms fo the Plan, and no
accelerated payment may be made whether or not provided for under the terms of
the Plan. IN WITNESS WHEREOF, and pursuant to resolution of the Board of
Trustees of the undersigned corporation, such corporation has caused this
amended and restated Plan to be executed by its duly authorized officers,
effective as of January 1, 2012, on this 20th day of December, 2012. ATTEST:
BENEFICIAL MUTUAL SAVINGS BANK /s/ William J. Kline, Jr. By: /s/ Thomas D.
Cestare 16



--------------------------------------------------------------------------------



 
[exhibit104023.jpg]
AMENDMENT TO THE BENEFICIAL MUTUAL SAVINGS BANK ELECTIVE DEFERRED COMPENSATION
PLAN AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2012 This amendment is
adopted by the Board of Trustees (the "Board") of Beneficial Bank (the "Bank")
on February 14, 2019. WHEREAS, the Bank adopted the Beneficial Mutual Savings
Bank Elective Deferred Compensation Plan, as amended and restated effective as
of January 1, 2012, ("Plan") to permit a select group of management or highly
compensated employees of the Bank and its affiliates to elect to defer
compensation; and WHEREAS, the Bank desires to amend the Plan to clarify the
rights of any successor to the Bank; and WHEREAS, Section 9.1 of the Plan
provides that the Plan may be amended or modified from time to time by the
Board. NOW, THEREFORE, the Board hereby amends the Plan as follows: FIRST CHANGE
Section 2.6 is amended to read as follows: 2.6 Committee. "Committee" means
those individuals appointed by Beneficial Mutual Savings Bank or any successor
to the Bank by merger, purchase of stock or assets, or otherwise to administer
this Plan. SECOND CHANGE Section 9.1 is amended to read as follows: 9.1
Amendment of Plan. The Board or any successor to the Board by merger, purchase
of stock or assets, or otherwise may at any time amend the Plan in whole or in
part, provided, however, that no amendment shall be effective to decrease or
restrict any Deferred Compensation Account maintained pursuant to any existing
Deferred Compensation Agreement under the Plan. * * * *



--------------------------------------------------------------------------------



 
[exhibit104024.jpg]
IN WITNESS WHEREOF, the Bank has caused this Amendment to be executed by its
duly authorized officer on the 21 day of February, 2019. BENEFICIAL BANK /s/
Thomas Cestare For the Board of Trustees



--------------------------------------------------------------------------------



 
[exhibit104025.jpg]
AMENDMENT TO THE BENEFICIAL MUTUAL SAVINGS BANK ELECTIVE DEFERRED COMPENSATION
PLAN AS AMENDED AND RESTATED This amendment is adopted by the Board of Directors
(the “Board”) of Wilmington Savings Fund Society, FSB (the “Bank”). WHEREAS, on
March 1, 2019, WSFS Financial Corporation and the Bank acquired Beneficial
Bancorp, Inc. and its wholly owned subsidiary, Beneficial Bank, in transactions
pursuant to which Beneficial Bank merged into the Bank, with the Bank continuing
as the surviving entity (the “Merger”); WHEREAS, immediately prior to the Merger
Beneficial Bank maintained the Beneficial Mutual Savings Bank Elective Deferred
Compensation Plan, as amended and restated (the “Plan”), and, in connection with
the Merger, the Bank assumed sponsorship of the Plan effective as of the closing
of the Merger; and WHEREAS, the Board wishes to amend the Plan in connection
with the Merger, so that as of the effective time of the Merger, the Human
Capital Management Department of Wilmington Savings Fund Society, FSB shall
serve as plan administrator; and WHEREAS, Section 9.1 of the Plan provides that
the Plan may be amended or modified from time to time by the Board, as successor
to the Board of Trustees of Beneficial Bank, provided, however, that no
amendment shall be effective to decrease or restrict any Deferred Compensation
Account maintained pursuant to any existing Deferred Compensation Agreement
under the Plan. NOW, THEREFORE, the Board hereby amends the Plan as follows,
effective as of the effective time of the Merger: Effective as of the effective
time of the Merger, Section 2.6 is amended to read as follows: 2.6 Committee.
“Committee” means the plan administrator, and includes the Human Capital
Management Department of Wilmington Savings Fund Society, FSB. * * * *



--------------------------------------------------------------------------------



 
[exhibit104026.jpg]
IN WITNESS WHEREOF, the Bank has caused this amendment to be executed by its
duly authorized officer. WILMINGTON SAVINGS FUND SOCIETY, FSB /s/ Rodger
Levenson Duly Authorized Officer



--------------------------------------------------------------------------------



 